DETAILED ACTION
The instant application having Application No. 16/747514 filed on January 20, 2020 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8, and 15 recite “acquiring a list of documents and corresponding document owners to be linked to the document based on the at least one hashed attribute”. However, it is unclear if the “acquiring a list of documents” is “based on the at least one hashed attribute” or if the linking is to be performed “based on the at least one hashed attribute”. Additionally, it is unclear how the related list of documents is found if they are not found “based on the at least one hashed attribute”. Therefore, the metes and bounds of these claims are unclear. For the purpose of examination, the Examiner will interpret the limitation as “acquiring a list of documents … based on the at least one hashed attribute” e.g. finding the related documents based on the hashed attribute and then storing the related documents as blocks in a blockchain.
	“When a claim is amenable to two or more plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention. Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential)”.
Dependent claims 2-7, 9-14, and 16-20 are rejected for the same reasons as set forth above and for being dependent on a previously rejected base claim.

Claims 7, 14, and 20 recite “the corresponding owners”; however, there is no antecedent basis for this limitation in the claims. The Examiner will interpret these limitations to be “the corresponding document owners” as defined in the independent claims.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 112. Presently, the pending claims do not adequately reflect what the disclosed invention is. The following prior art rejections are based upon the examiner’s best interpretation of the claims.  In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution.  Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra. 
 
Allowable Subject Matter
Claims 1, 8, and 15 are objected to as being allowable, but would be allowable if the 35 USC 112 Rejection is overcome. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receive a document comprising a document identifier (ID) and a document type; generate at least one hashed attribute for sharing of the document based on the document ID and the document type; acquire a list of documents and corresponding document owners to be linked to the document based on the at least one hashed attribute; and create a plurality of linked documents based on the list of the documents". The closest prior art of record includes:
Fisher (US 2019/0356493) – teaches a smart document where the document is hashed to generate a document ID which is stored in a distributed ledger along with metadata to enforce access rules for accessing the smart document.
Knas (US 11157876) – teaches searching for related documents within a database and adding the related documents to a new block in a blockchain.
Harmonen (US 2012/0017275) – teaches linking metadata.
Singh (US 2020/0204557) – teaches storing attribute hashes in a shared ledger.
Campero (US 2017/0300898) – teaches storing a hashed attribute in a distributed ledger.
Roy (US 2020/0117637) – teaches hashing an organization ID for a document.
Panda (US 2017/0257516) – teaches hashing a document.
Goodwin (US 2021/0165915) – teaches comparing the document hash to a hash stored on a blockchain for document verification.
	However, no cited prior art can be found that teaches the claim as a whole including the limitation of “acquire a list of documents and corresponding document owners to be linked to the document based on the at least one hashed attribute” as currently claimed.
Claims 2-7, 9-14, and 16-20 are objected to for the same reasons as cited above and for being dependent on a previously objected to base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498